677 N.W.2d 85 (2004)
In re Petition for Disciplinary Action against Thomas Joseph WHITE, a Minnesota Attorney, Registration No. 222823.
No. A03-107.
Supreme Court of Minnesota.
April 5, 2004.
ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action and supplementary petitions alleging that respondent Thomas Joseph White committed professional misconduct warranting public discipline, including misappropriation of client funds, misrepresentations regarding the misappropriation, trust account shortages, issuing insufficient funds trust account checks, commingling funds, failure to maintain trust account books and records, neglect of a client matter, failure to communicate with a client, misrepresentations to a client and others about the status of a matter, failure to cooperate with the Director's investigation, failure to file individual income and employer withholding tax returns timely, and failure to timely pay the taxes due thereon, in violation of Minn. R. Prof. Conduct 1.3, 1.4, 1.15(a), 1.15(c)(3), 1.15(h), 4.1, 8.4(c) and 8.4(d), and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
On January 9 and 15, 2004, a hearing on the petitions was held before Supreme Court Referee John C. Lindstrom. The referee has filed with this court his February 26, 2004, findings of fact, conclusions of law and recommendation for disbarment.
The Director and respondent have entered into a stipulation in which respondent agrees that the referee's findings of fact and conclusions of law are conclusive and waives further proceedings pursuant to Rule 14, RLPR, and they jointly recommend that the appropriate discipline is disbarment under Rule 15, RLPR, payment of $900 in costs, plus disbursements, under Rule 24, RLPR, and compliance with Rule 26, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Thomas Joseph White is disbarred effective immediately. Respondent shall pay $900 in costs, plus disbursements, under Rule 24, RLPR, and shall comply with Rule 26, RLPR.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice